             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 1 of 29




 1   Laurence M. Rosen, Esq. (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10     PETER D’ARCY, Individually and on           Case No.
11     behalf of all others similarly situated,
                                                   CLASS ACTION COMPLAINT FOR
12
             Plaintiff,                            VIOLATION OF THE FEDERAL
13                                                 SECURITIES LAWS
14           v.
                                                   JURY TRIAL DEMANDED
15     SEQUENTIAL BRANDS GROUP,
16     INC., YEHUDA SHMIDMAN,
       KAREN MURRAY, GARY KLEIN,
17     and ANDREW COOPER,
18
             Defendants.
19
20
21         Plaintiff Peter D’Arcy (“Plaintiff”), individually and on behalf of all other
22   persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
23   complaint against Defendants (defined below), alleges the following based upon
24
     personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
25
     belief as to all other matters, based upon, inter alia, the investigation conducted by
26
     and through his attorneys, which included, among other things, the complaint filed
27
28                               –1–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
                  Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 2 of 29




 1   in S.E.C. v. Sequential Brands Group, Inc., Case No. 1:20-CV-10471 (S.D.N.Y.)
 2   (the “SEC Complaint”), a review of the Defendants’ public documents,
 3   announcements made by Defendants, public filings, wire and press releases
 4   published by and regarding Sequential Brands Group, Inc. (“Sequential Brands
 5   Group” or the “Company”), and information readily obtainable on the Internet.
 6   Plaintiff believes that substantial evidentiary support will exist for the allegations
 7
     set forth herein after a reasonable opportunity for discovery.
 8
                                   NATURE OF THE ACTION
 9
             1.       This is a class action on behalf of persons or entities who purchased or
10
     otherwise acquired publicly traded Sequential Brands Group securities between
11
     November 3, 2016 and December 11, 2020, inclusive (the “Class Period”). Plaintiff
12
     seeks to recover compensable damages caused by Defendants’ violations of the
13
14   federal securities laws under the Securities Exchange Act of 1934 (the “Exchange

15   Act.
16                                JURISDICTION AND VENUE
17           2.       The claims asserted herein arise under and pursuant to §§10(b) and
18   20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
19   promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
20           3.       This Court has jurisdiction over the subject matter of this action under
21   28 U.S.C. §1331 and §27 of the Exchange Act.
22           4.       Venue is proper in this judicial district pursuant to §27 of the Exchange
23   Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered
24
     and the subsequent damages took place in this judicial district. The Company also
25
     maintains an office in Los Angeles County.
26
27
28                                  –2–
            CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                             SECURITIES LAWS
                  Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 3 of 29




 1           5.       In connection with the acts, conduct and other wrongs alleged in this
 2   Complaint, Defendants (defined below), directly or indirectly, used the means and
 3   instrumentalities of interstate commerce, including but not limited to, the United
 4   States mail, interstate telephone communications and the facilities of the national
 5   securities exchange.
 6                                            PARTIES
 7
             6.       Plaintiff, as set forth in the accompanying Certification, purchased the
 8
     Company’s securities at artificially inflated prices during the Class Period and was
 9
     damaged upon the revelation of the alleged corrective disclosure.
10
             7.       Defendant Sequential Brands Group, together with its subsidiaries,
11
     owns various consumer brands. The company licenses its brands for a range of
12
     product categories, including apparel, footwear, fashion accessories, and home
13
14   goods. The Company promotes, markets, and licenses its brands through various

15   distribution channels, including to retailers, wholesalers, and distributors.
16           8.       Sequential Brands Group is incorporated in Delaware and its head
17   office is located at 601 West 26th Street, 9th Floor, New York, NY 10001.
18   Sequential Brands Group’s securities trade on the NASDAQ Exchange
19   (“NASDAQ”) under the ticker symbol “SQBG”.
20           9.       Defendant Yehuda Shmidman (“Shmidman”) served as the Company’s
21   Chief Executive Officer (“CEO”) and as a Director from November 2012 to March
22   2017.
23           10.      Defendant Karen Murray (“Murray”) served as the Company’s CEO
24
     and as a Director from April 2017 to October 2019.
25
             11.      Defendant Gary Klein (“Klein”) served as the Company’s Chief
26
     Financial Officer (“CFO”) from December 2012 to August 2017.
27
28                               –3–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 4 of 29




 1         12.   Defendant Andrew Cooper (“Cooper”) served as the Company’s
 2   President from August 2016 to June 2019. Defendant Cooper also served as the
 3   Interim CFO from September 2017 to February 2018.
 4         13.   Defendants Shmidman, Murray, Klein, and Cooper are sometimes
 5   referred to herein as the “Individual Defendants.”
 6         14.   Each of the Individual Defendants:
 7
           (a)   directly participated in the management of the Company;
 8
           (b)   was directly involved in the day-to-day operations of the Company at
 9
                 the highest levels;
10
           (c)   was privy to confidential proprietary information concerning the
11
                 Company and its business and operations;
12
           (d)   was directly or indirectly involved in drafting, producing, reviewing
13
14               and/or disseminating the false and misleading statements and

15               information alleged herein;
16         (e)   was directly or indirectly involved in the oversight or implementation
17               of the Company’s internal controls;
18         (f)   was aware of or recklessly disregarded the fact that the false and
19               misleading statements were being issued concerning the Company;
20               and/or
21         (g)   approved or ratified these statements in violation of the federal
22               securities laws.
23         15.   The Company is liable for the acts of the Individual Defendants and its
24
     employees under the doctrine of respondeat superior and common law principles
25
     of agency because all of the wrongful acts complained of herein were carried out
26
     within the scope of their employment.
27
28                               –4–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 5 of 29




 1         16.    The scienter of the Individual Defendants and other employees and
 2   agents of the Company is similarly imputed to the Company under respondeat
 3   superior and agency principles.
 4         17.    The Company and the Individual Defendants are referred to herein,
 5   collectively, as the “Defendants.”
 6                          SUBSTANTIVE ALLEGATIONS
 7
                       Materially False and Misleading Statements
 8
           18.    On November 3, 2016, Sequential Brands Group issued a press release
 9
     entitled “Sequential Brands Group Announces 2016 Third Quarter Financial
10
     Results” (the “November 2016 Press Release”). The November 2016 Press Release
11
     listed the Company’s goodwill at $305,126,000 and its total current assets at
12
     $1,427,303,000 for the period ended September 30, 2016 (unaudited).
13
14         19.    The November 2016 Press Release also provided the following

15   operating expenses, net loss, and income from operations (in thousands):
16
17
18
19
20
21
22
23
24
25
           20.    On March 2, 2017, Sequential Brands Group issued a press release
26
     entitled “Sequential Brands Group Announces Fourth Quarter and Full Year 2016
27
28                               –5–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 6 of 29




 1   Financial Results” (the “March 2017 Press Release”) which listed the Company’s
 2   goodwill at 307,744,000 and its total current assets at $1,434,863,000 for the year
 3   2016 (unaudited).
 4         21.    The March 2017 Press Release also provided the following operating
 5   expenses, net loss, and income from operations (in thousands):
 6
 7
 8
 9
10
11
12
13
14
15         22.    On March 14, 2017, Sequential Brands Group filed its annual report on

16   Form 10-K with the SEC, announcing the Company’s financial and operating results
17   for the fiscal year ended December 31, 2016 (the “2016 10-K”). The 2016 10-K was
18   signed by Defendant Shmidman. Attached to the 2016 10-K were certifications
19   pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants
20   Shmidman and Klein attesting to the accuracy of financial reporting, the disclosure
21   of any material changes to the Company’s internal control over financial reporting
22   and the disclosure of all fraud.
23         23.    The 2016 10-K stated the following, in pertinent part, regarding the
24   Company’s goodwill:
25
           Goodwill and Intangible Assets. Goodwill is tested for impairment at
26         the reporting unit level (operating segment or one level below an
27         operating segment) on an annual basis and between annual tests if
28                               –6–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
        Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 7 of 29




 1    an event occurs or circumstances change that would more likely than
 2    not reduce the fair value of a reporting unit below its carrying value.
      In evaluating goodwill for impairment, we first assess qualitative
 3    factors to determine whether it is more likely than not that the fair value
 4    of a reporting unit is less than its carrying amount. Qualitative factors
      considered include, for example, macroeconomic and industry
 5    conditions, overall financial performance, and other relevant entity-
 6    specific events. If we bypass the qualitative assessment, or conclude
      that it is more likely than not that the fair value of a reporting unit is
 7
      less than its carrying value, we then perform a two-step goodwill
 8    impairment test to identify potential goodwill impairment and measure
 9    the amount of goodwill impairment to be recognized, if any.
10    In the first step, we will compare the estimated fair value of the
11    reporting unit with its carrying value. We have determined that we have
      a single reporting unit and consider our market capitalization
12
      (calculated as total common shares outstanding multiplied by the
13    common equity price per share, as adjusted for a control premium
14    factor) to represent its estimated fair value. If the estimated fair value
      of the reporting unit exceeds its carrying amount, no further analysis is
15    needed. If, however, the estimated fair value of the reporting unit is less
16    than its carrying amount, the Company will proceed to the second step
      and calculate the implied fair value of the reporting unit goodwill to
17    determine whether any impairment is required. The implied fair value
18    of the reporting unit goodwill is calculated by allocating the estimated
      fair value of the reporting unit to all of the unit’s assets and liabilities
19
      as if the unit had been acquired in a business combination. If the
20    carrying value of the reporting unit’s goodwill exceeds the implied
21    fair value of the goodwill, an impairment loss is recognized in the
      amount of that excess.
22
23                                  *      *      *
24
      Goodwill and trademarks are tested for impairment on an annual
25    basis or sooner, if an event occurs or circumstances change that
26    indicate that the carrying amount of the goodwill or trademarks may
      not be recoverable.
27
28                           –7–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                      SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 8 of 29




 1                                     *     *      *
 2
           During the year ended December 31, 2016, the Company changed its
 3         annual impairment testing date from December 31 to October 1. The
 4         Company believes this new date is preferable because it allows for more
           timely completion of the annual impairment test prior to the end of its
 5         annual financial reporting period. This change in accounting principle
 6         does not delay, accelerate or avoid an impairment charge. The
           Company has determined that it will be impracticable to objectively
 7
           determine projected cash flow and related valuation estimates that
 8         would have been used as of each October 1 of prior reporting periods
 9         without the use of hindsight. As such, the Company applied the change
           in annual impairment testing date prospectively beginning October 1,
10         2016. The Company performed its annual impairment evaluation of
11         its goodwill as of October 1, 2016. As of December 31, 2016 and 2015,
           no impairment of goodwill has been identified.
12
13         (Emphasis added.)
14
           24.   The 2016 10-K misrepresented that the following “risk” had not
15
     materialized:
16
           We have a significant amount of goodwill and other intangible assets,
17         including our trademarks, recorded on our balance sheet. As a result
18         of changes in market conditions and declines in the estimated fair
           value of these assets, we may, in the future, be required to write-down
19
           a portion of this goodwill and other intangible assets and such write-
20         down would adversely affect our results of operations.
21
          As of December 31, 2016, goodwill represented $307.7 million, or
22        21.4% of our total consolidated assets, and intangible assets
23        represented $1.0 billion, or 71.8% of our total consolidated assets.
          Under current accounting principles generally accepted in the United
24
          States (“GAAP”), goodwill and indefinite-lived intangible assets are
25        not amortized, but instead are subject to impairment evaluation based
26        on related estimated fair values, with such testing to be done at least
          annually. Our trademarks are reviewed for impairment whenever
27        events or changes in circumstances indicate that the carrying amount
28                                         –8–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                  SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 9 of 29




 1         may not be recoverable. Any write-down of goodwill or intangible
 2         assets resulting from future periodic evaluations would, as applicable,
           either decrease our net income or increase our net loss and those
 3         decreases or increases could be material.
 4
           (Emphasis added.)
 5
 6         25.   The 2016 10-K stated the following, in pertinent part, regarding the
 7   Company’s operating expenses, net loss, and income from operations:
 8
 9
10
11
12
13
14
15
16         26.   The 2016 10-K stated the following, in pertinent part, regarding the
17   Company’s internal controls:
18         Our management, under the supervision and with the participation of
19         our Chief Executive Officer and Chief Financial Officer, evaluated the
           effectiveness of our internal control over financial reporting as of the
20         end of the period covered by this report. In making this assessment, our
21         management used the criteria set forth by the Committee of Sponsoring
           Organizations of the Treadway Commission (COSO) in Internal
22
           Control-Integrated Framework, as issued in 2013. Based on our
23         management’s assessment, our management concluded that our
24         internal control over financial reporting was effective as of December
           31, 2016, based on those criteria.
25
26         (Emphasis added.)
27
28                               –9–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 10 of 29




 1         27.    On May 4, 2017, Sequential Brands Group issued a press release
 2   entitled “Sequential Brands Group Announces First Quarter 2017 Financial Results”
 3   (the “May 2017 Press Release”). The May 2017 Press Release listed the Company’s
 4   goodwill at $307,744,000 and its total current assets at $1,426,639,000 for the period
 5   ended March 31, 2017 (unaudited).
 6         28.    The May 2017 Press Release also provided the following operating
 7
     expenses, net loss, and income from operations (in thousands):
 8
 9
10
11
12
13
14
15
16         29.    On May 10, 2017, Sequential Brands Group filed a quarterly report on
17   Form 10-Q with the SEC, announcing the Company’s financial and operating results
18
     for the period year ended March 31, 2017 (the “1Q17 10-Q”). The 1Q17 10-Q was
19
     signed by Defendant Klein. Attached to the 1Q17 10-Q were certifications pursuant
20
     to SOX signed by Defendants Murray and Klein attesting to the accuracy of financial
21
     reporting, the disclosure of any material changes to the Company’s internal control
22
     over financial reporting and the disclosure of all fraud.
23
           30.    The 1Q17 10-Q stated the following, in pertinent part, regarding the
24
     Company’s goodwill:
25
26        Goodwill is tested for impairment at the reporting unit level
          (operating segment or one level below an operating segment) on an
27        annual basis and between annual tests if an event occurs or
28                                      – 10 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
            Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 11 of 29




 1         circumstances change that would more likely than not reduce the fair
 2         value of a reporting unit below its carrying value. In evaluating
           goodwill for impairment, the Company first assesses qualitative factors
 3         to determine whether it is more likely than not that the fair value of a
 4         reporting unit is less than its carrying amount. Qualitative factors
           considered include, for example, macroeconomic and industry
 5         conditions, overall financial performance, and other relevant entity-
 6         specific events. If the Company bypasses the qualitative assessment, or
           concludes that it is more likely than not that the fair value of a reporting
 7
           unit is less than its carrying value, it then performs a goodwill
 8         impairment test to identify potential goodwill impairment and measure
 9         the amount of goodwill impairment to be recognized, if any.
10         (Emphasis added.)
11
12         31.   The 1Q17 10-Q stated the following, in pertinent part, regarding the
13   Company’s assets, goodwill, operating expenses, net loss, and income from
14   operations (in thousands):
15
16
17
18
19
20
21
22
23
24
25
26
27
28                              – 11 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 12 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         32.    On August 9, 2017, Sequential Brands Group filed a quarterly report
19   on Form 10-Q with the SEC, announcing the Company’s financial and operating
20   results for the period year ended June 30, 2017 (the “2Q17 10-Q”). The 2Q17 10-Q
21
     was signed by Defendant Klein. Attached to the 2Q17 10-Q were certifications
22
     pursuant to SOX signed by Defendants Murray and Klein attesting to the accuracy
23
     of financial reporting, the disclosure of any material changes to the Company’s
24
     internal control over financial reporting and the disclosure of all fraud.
25
           33.    The 2Q17 10-Q stated the following, in pertinent part, regarding the
26
     Company’s goodwill:
27
28                              – 12 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
            Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 13 of 29




 1         Goodwill is tested for impairment at the reporting unit level
 2         (operating segment or one level below an operating segment) on an
           annual basis and between annual tests if an event occurs or
 3         circumstances change that would more likely than not reduce the fair
 4         value of a reporting unit below its carrying value. In evaluating
           goodwill for impairment, the Company first assesses qualitative factors
 5         to determine whether it is more likely than not that the fair value of a
 6         reporting unit is less than its carrying amount. Qualitative factors
           considered include, for example, macroeconomic and industry
 7
           conditions, overall financial performance, and other relevant entity-
 8         specific events. If the Company bypasses the qualitative assessment,
 9         or concludes that it is more likely than not that the fair value of a
           reporting unit is less than its carrying value, it then performs a
10         quantitative goodwill impairment test to identify potential goodwill
11         impairment and measure the amount of goodwill impairment to be
           recognized, if any.
12
13         The quantitative goodwill impairment test compares the estimated fair
14         value of a reporting unit with its carrying value. The Company has
           determined that it has a single reporting unit and considers its market
15         capitalization (calculated as total common shares outstanding
16         multiplied by the common equity price per share, as adjusted for a
           control premium factor) to represent its estimated fair value. If the
17         estimated fair value of the reporting unit exceeds its carrying amount,
18         no further analysis is needed. If, however, the estimated fair value of
           the reporting unit is less than its carrying amount, the Company will
19
           recognize an impairment charge for the amount by which the
20         carrying value exceeds the reporting unit’s fair value.
21
           (Emphasis added.)
22
23         34.   The 2Q17 10-Q stated the following, in pertinent part, regarding the
24   Company’s assets, goodwill, operating expenses, net loss, and income from
25   operations (in thousands):
26
27
28                              – 13 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
            Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 14 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
           35.   The statements contained in ¶¶18-34 were materially false and/or
23
24   misleading because they misrepresented and failed to disclose the following adverse

25   facts pertaining to the Company’s business, operations and prospects, which were
26   known to Defendants or recklessly disregarded by them. Specifically, Defendants
27   made false and/or misleading statements and/or failed to disclose that: (1) in late
28                              – 14 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 15 of 29




 1   2016, the Company knew or should have known that its goodwill was likely
 2   impaired; (2) the Company avoided and delayed the material write down to goodwill
 3   in late 2016 through 2017; (3) the Company understated its operating expenses and
 4   net loss and also materially overstated its income from operations, goodwill, and
 5   assets from late 2016 through 2017; (4) the Company’s internal controls were
 6   deficient; (5) the Company has failed to restate, correct, or disclose relevant
 7
     improprieties, deceptive conduct, misstatements, omissions, and control violations;
 8
     (6) as a result of the foregoing, the Company was at greater risk of regulatory
 9
     scrutiny and enforcement; and (7) as a result, Defendants’ statements about its
10
     business, operations, and prospects, were materially false and misleading and/or
11
     lacked a reasonable basis at all relevant times.
12
                          THE TRUTH BEGINS TO EMERGE
13
14         36.    On November 9, 2017, Sequential Brands Group issued a press release

15   entitled “Sequential Brands Group Announces Third Quarter 2017 Financial
16   Results” (the “November 2017 Press Release”). The November 2017 Press Release
17   announced that “[i]ncluded in the net loss for the third quarter 2017 were non-cash
18   impairment charges of $36.5 million for indefinite-lived intangible assets related to
19   the trademarks of five of the Company’s non-core brands[,]” marking the first time
20   the Company noted its need for impairment charges related to intangibles and its
21   assets generally.
22         37.    The November 2017 Press Release also listed the Company’s goodwill
23   at $304,123,000 and its total current assets at $1,381,329,000 for the period ended
24
     September 30, 2017 (unaudited).
25
26
27
28                              – 15 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 16 of 29




 1         38.    On this news, Sequential Brands Group’s stock price fell $36.80 per
 2   share, or 38%, to close at $58.00 per share on November 9, 2017, damaging
 3   investors.
 4         39.    On November 13, 2017, Sequential Brands Group filed a quarterly
 5   report on Form 10-Q with the SEC, announcing the Company’s financial and
 6   operating results for the period year ended September 30, 2017 (the “3Q17 10-Q”).
 7
     The 3Q17 10-Q was signed by Defendant Cooper. Attached to the 3Q17 10-Q were
 8
     certifications pursuant to SOX signed by Defendants Murray and Cooper attesting
 9
     to the accuracy of financial reporting, the disclosure of any material changes to the
10
     Company’s internal control over financial reporting and the disclosure of all fraud.
11
           40.    The 3Q17 10-Q stated the following, in pertinent part, regarding the
12
     Company’s goodwill:
13
14         Goodwill is tested for impairment at the reporting unit level
           (operating segment or one level below an operating segment) on an
15         annual basis and between annual tests if an event occurs or
16         circumstances change that would more likely than not reduce the fair
           value of a reporting unit below its carrying value. In evaluating
17         goodwill for impairment, the Company first assesses qualitative factors
18         to determine whether it is more likely than not that the fair value of a
           reporting unit is less than its carrying amount. Qualitative factors
19
           considered include, for example, macroeconomic and industry
20         conditions, overall financial performance, and other relevant entity-
21         specific events. If the Company bypasses the qualitative assessment,
           or concludes that it is more likely than not that the fair value of a
22         reporting unit is less than its carrying value, it then performs a
23         quantitative goodwill impairment test to identify potential goodwill
           impairment and measure the amount of goodwill impairment to be
24
           recognized, if any.
25
26        During the quarter ended September 30, 2017, as a result of its
          qualitative assessment of the likelihood of goodwill impairment, the
27        Company identified potential impairment indicators and determined
28                                        – 16 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
            Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 17 of 29




 1         that a quantitative assessment was necessary. Fair value for the
 2         quantitative assessment was determined under an income approach
           using estimates of discounted future cash flows (the “DCF Method”).
 3         The DCF Method relies on assumptions such as the Company’s
 4         projected future earnings and appropriate discount rates.           The
           Company corroborated the results of the DCF Method by reconciling
 5         to within a reasonable range of its market capitalization (calculated as
 6         total common shares outstanding multiplied by the common equity
           price per share, as adjusted for a control premium factor). Reconciling
 7
           items identified included the benefit of the Company’s fully reserved
 8         tax assets for which the market capitalization may not be giving full
 9         value. Based on the results of the quantitative assessment, the
           Company determined goodwill was not impaired for the period ended
10         September 30, 2017.
11
           (Emphasis added.)
12
13         41.   The 3Q17 10-Q stated the following, in pertinent part, regarding the
14   Company’s assets, goodwill, operating expenses, net loss, and income from
15   operations (in thousands):
16
17
18
19
20
21
22
23
24
25
26
27
28                              – 17 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
            Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 18 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         42.   The statements contained in ¶¶36-42 were materially false and/or
13   misleading because they misrepresented and failed to disclose the following adverse
14   facts pertaining to the Company’s business, operations and prospects, which were
15   known to Defendants or recklessly disregarded by them. Specifically, Defendants
16   made false and/or misleading statements and/or failed to disclose that: (1) in late
17   2016, the Company knew or should have known that its goodwill was likely
18   impaired; (2) the Company avoided and delayed the material write down to goodwill
19   in late 2016 through 2017; (3) as a result of the foregoing, the Company understated
20
     its operating expenses and net loss and also materially overstated its income from
21
     operations, goodwill, and total assets from late 2016 through 2017; (4) the
22
     Company’s internal controls were deficient; (5) the Company has failed to restate,
23
     correct, or disclose relevant improprieties, deceptive conduct, misstatements,
24
     omissions, and control violations; (6) as a result of the foregoing, the Company was
25
     at greater risk of regulatory scrutiny and enforcement; and (7) as a result,
26
27
28                              – 18 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 19 of 29




 1   Defendants’ statements about its business, operations, and prospects, were
 2   materially false and misleading and/or lacked a reasonable basis at all relevant times.
 3                                   The Truth Emerges
 4         43.    On February 28, 2018, before trading hours, Sequential Brands Group
 5   issued a press released entitled “Sequential Brands Group Announces Fourth Quarter
 6   and Full Year 2017 Financial Results” which belatedly announced the goodwill
 7
     adjustment. The press release stated the following, in pertinent part, regarding the
 8
     goodwill adjustment:
 9
           The goodwill adjustment represents a one-time, non-cash charge of
10         $304.1 million that was driven by the Company’s stock price during
11         the fourth quarter – as well as the increase in the Company’s book
           value related to tax reform – which resulted in an assessed fair value of
12
           equity that was significantly below its net book value.
13
14         (Emphasis added.)

15         44.    On this news, Sequential Brands Group’s stock price fell $6.80 per
16   share, or 8%, to close at $76.00 per share on February 28, 2018, further damaging
17   investors.
18
           45.    Then on December 11, 2020, the SEC the SEC Complaint alleging that
19
     the Company failed “to take into consideration clear, objective evidence of likely
20
     goodwill impairment, which avoided and delayed a material write down to goodwill
21
     in the fourth quarter of 2016 and the first three quarters of 2017 (the ‘Relevant
22
     Period’).”
23
           46.    According to the SEC Complaint, “Sequential conducted two internal
24
25   calculations as of mid-December 2016 and year-end 2016 that showed that its

26   goodwill was likely impaired. These internal calculations used the same
27   methodology that Sequential had disclosed in its SEC filings and had used in
28                              – 19 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 20 of 29




 1   connection with its annual goodwill impairment testing just weeks before.
 2   Sequential ignored this clear, objective, quantitative evidence of likely impairment.”
 3   (Emphasis added.)
 4         47.    Further, according to the SEC Complaint, “By avoiding an impairment
 5   to its goodwill in 2016, Sequential’s financial statements and SEC filings materially
 6   understated its operating expenses and net loss and materially overstated its income
 7
     from operations, goodwill, and total assets. This created a false impression of its
 8
     financial health and ability to execute on its business plan. Sequential carried
 9
     forward its material errors, resulting in material misstatements and omissions in
10
     Sequential’s financial statements and SEC filings for the first three quarters of 2017.
11
     Sequential belatedly impaired all of its goodwill—$304.1 million—in the fourth
12
     quarter of 2017.”
13
14         48.    Indeed, the SEC Complaint alleges that “[i]f Sequential had reasonably

15   conducted goodwill impairment testing in the fourth quarter of 2016, then that test
16   would have shown that Sequential’s goodwill was impaired by over $100 million, a
17   material amount[,]” and that “Sequential had in its possession facts and
18   information tending to show that its statement that goodwill was not impaired was
19   materially false and misleading. Those facts were not known to investors or the
20   independent auditor.” (Emphasis added.)
21         49.    Connectedly, the SEC Complaint alleges that “During the Relevant
22   Period, Sequential’s internal accounting controls relating to the assessment of
23   goodwill impairment were deficient in design and application, and failed to provide
24
     reasonable assurance that its financial statements were materially accurate and that
25
     it accounted for goodwill in compliance with governing accounting standards.”
26
     (Emphasis added.)
27
28                              – 20 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 21 of 29




 1         50.    On this news, Sequential Brands Group’s stock price fell $2.03 per
 2   share, or 11%, to close at $16.20 per share on December 11, 2020, further damaging
 3   investors.
 4         51.    As a result of Defendants’ wrongful acts and omissions, and the decline
 5   in the market value of the Company’s securities, Plaintiff and other Class members
 6   have suffered significant losses and damages.
 7
                   PLAINTIFF’S CLASS ACTION ALLEGATIONS
 8
           52.    Plaintiff brings this action as a class action pursuant to Federal Rule of
 9
     Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
10
     purchased or otherwise acquired the publicly traded securities of Sequential Brands
11
     Group during the Class Period (the “Class”) and were damaged upon the revelation
12
     of the alleged corrective disclosure. Excluded from the Class are Defendants herein,
13
14   the officers and directors of the Company, at all relevant times, members of their

15   immediate families and their legal representatives, heirs, successors or assigns and
16   any entity in which Defendants have or had a controlling interest.
17         53.    The members of the Class are so numerous that joinder of all members
18   is impracticable. Throughout the Class Period, the Company’s securities were
19   actively traded on NASDAQ. While the exact number of Class members is
20   unknown to Plaintiff at this time and can be ascertained only through appropriate
21   discovery, Plaintiff believes that there are hundreds or thousands of members in the
22   proposed Class. Record owners and other members of the Class may be identified
23   from records maintained by the Company or its transfer agent and may be notified
24
     of the pendency of this action by mail, using the form of notice similar to that
25
     customarily used in securities class actions.
26
27
28                              – 21 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 22 of 29




 1          54.      Plaintiff’s claims are typical of the claims of the members of the Class
 2   as all members of the Class are similarly affected by Defendants’ wrongful conduct
 3   in violation of federal law that is complained of herein.
 4          55.      Plaintiff will fairly and adequately protect the interests of the members
 5   of the Class and has retained counsel competent and experienced in class and
 6   securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
 7
     of the Class.
 8
            56.      Common questions of law and fact exist as to all members of the Class
 9
     and predominate over any questions solely affecting individual members of the
10
     Class. Among the questions of law and fact common to the Class are:
11
            (a)      whether Defendants’ acts as alleged violated the federal securities
12
                     laws;
13
14          (b)      whether Defendants’ statements to the investing public during the

15                   Class Period misrepresented material facts about the financial
16                   condition, business, operations, and management of the Company;
17          (c)      whether Defendants’ statements to the investing public during the
18                   Class Period omitted material facts necessary to make the statements
19                   made, in light of the circumstances under which they were made, not
20                   misleading;
21          (d)      whether the Individual Defendants caused the Company to issue false
22                   and misleading SEC filings and public statements during the Class
23                   Period;
24
            (e)      whether Defendants acted knowingly or recklessly in issuing false and
25
                     misleading SEC filings and public statements during the Class Period;
26
27
28                               – 22 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 23 of 29




 1         (f)    whether the prices of the Company’s securities during the Class Period
 2                were artificially inflated because of the Defendants’ conduct
 3                complained of herein; and
 4         (g)    whether the members of the Class have sustained damages and, if so,
 5                what is the proper measure of damages.
 6         57.    A class action is superior to all other available methods for the fair and
 7
     efficient adjudication of this controversy since joinder of all members is
 8
     impracticable. Furthermore, as the damages suffered by individual Class members
 9
     may be relatively small, the expense and burden of individual litigation make it
10
     impossible for members of the Class to individually redress the wrongs done to
11
     them. There will be no difficulty in the management of this action as a class action.
12
           58.    Plaintiff will rely, in part, upon the presumption of reliance established
13
14   by the fraud-on-the-market doctrine in that:

15         (a)    Defendants made public misrepresentations or failed to disclose
16                material facts during the Class Period;
17         (b)    the omissions and misrepresentations were material;
18         (c)    the Company’s securities are traded in efficient markets;
19         (d)    the Company’s securities were liquid and traded with moderate to
20                heavy volume during the Class Period;
21         (e)    the Company traded on NASDAQ, and was covered by multiple
22                analysts;
23         (f)    the misrepresentations and omissions alleged would tend to induce a
24
                  reasonable investor to misjudge the value of the Company’s securities;
25
                  Plaintiff and members of the Class purchased and/or sold the
26
                  Company’s securities between the time the Defendants failed to
27
28                              – 23 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 24 of 29




 1                disclose or misrepresented material facts and the time the true facts
 2                were disclosed, without knowledge of the omitted or misrepresented
 3                facts; and
 4         (g)    Unexpected material news about the Company was rapidly reflected
 5                in and incorporated into the Company’s stock price during the Class
 6                Period.
 7
           59.    Based upon the foregoing, Plaintiff and the members of the Class are
 8
     entitled to a presumption of reliance upon the integrity of the market.
 9
           60.    Alternatively, Plaintiff and the members of the Class are entitled to the
10
     presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
11
     of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
12
     Defendants omitted material information in their Class Period statements in
13
14   violation of a duty to disclose such information, as detailed above.

15                                         COUNT I
16           Violation of Section 10(b) of The Exchange Act and Rule 10b-5
17                                  Against All Defendants
18         61.    Plaintiff repeats and realleges each and every allegation contained
19   above as if fully set forth herein.
20         62.    This Count is asserted against the Company and the Individual
21   Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
22   78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
23         63.     During the Class Period, the Company and the Individual Defendants,
24
     individually and in concert, directly or indirectly, disseminated or approved the
25
     false statements specified above, which they knew or deliberately disregarded were
26
     misleading in that they contained misrepresentations and failed to disclose material
27
28                               – 24 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
               Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 25 of 29




 1   facts necessary in order to make the statements made, in light of the circumstances
 2   under which they were made, not misleading.
 3         64.     The Company and the Individual Defendants violated §10(b) of the
 4   1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to
 5   defraud; made untrue statements of material facts or omitted to state material facts
 6   necessary in order to make the statements made, in light of the circumstances under
 7
     which they were made, not misleading; and/or engaged in acts, practices and a
 8
     course of business that operated as a fraud or deceit upon plaintiff and others
 9
     similarly situated in connection with their purchases of the Company’s securities
10
     during the Class Period.
11
           65.     The Company and the Individual Defendants acted with scienter in that
12
     they knew that the public documents and statements issued or disseminated in the
13
14   name of the Company were materially false and misleading; knew that such

15   statements or documents would be issued or disseminated to the investing public;
16   and knowingly and substantially participated, or acquiesced in the issuance or
17   dissemination of such statements or documents as primary violations of the
18   securities laws. These defendants by virtue of their receipt of information reflecting
19   the true facts of the Company, their control over, and/or receipt and/or modification
20   of the Company’s allegedly materially misleading statements, and/or their
21   associations with the Company which made them privy to confidential proprietary
22   information concerning the Company, participated in the fraudulent scheme alleged
23   herein.
24
           66.      Individual Defendants, who are the senior officers and/or directors of
25
     the Company, had actual knowledge of the material omissions and/or the falsity of
26
     the material statements set forth above, and intended to deceive Plaintiff and the
27
28                              – 25 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 26 of 29




 1   other members of the Class, or, in the alternative, acted with reckless disregard for
 2   the truth when they failed to ascertain and disclose the true facts in the statements
 3   made by them or other personnel of the Company to members of the investing
 4   public, including Plaintiff and the Class.
 5          67.    As a result of the foregoing, the market price of the Company’s
 6   securities was artificially inflated during the Class Period. In ignorance of the falsity
 7
     of the Company’s and the Individual Defendants’ statements, Plaintiff and the other
 8
     members of the Class relied on the statements described above and/or the integrity
 9
     of the market price of the Company’s securities during the Class Period in
10
     purchasing the Company’s securities at prices that were artificially inflated as a
11
     result of the Company’s and the Individual Defendants’ false and misleading
12
     statements.
13
14          68.    Had Plaintiff and the other members of the Class been aware that the

15   market price of the Company’s securities had been artificially and falsely inflated
16   by the Company’s and the Individual Defendants’ misleading statements and by the
17   material adverse information which the Company’s and the Individual Defendants
18   did not disclose, they would not have purchased the Company’s securities at the
19   artificially inflated prices that they did, or at all.
20          69.     As a result of the wrongful conduct alleged herein, Plaintiff and other
21   members of the Class have suffered damages in an amount to be established at trial.
22          70.    By reason of the foregoing, the Company and the Individual
23   Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
24
     promulgated thereunder and are liable to the Plaintiff and the other members of the
25
     Class for substantial damages which they suffered in connection with their
26
     purchases of the Company’s securities during the Class Period.
27
28                               – 26 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
             Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 27 of 29




 1                                        COUNT II
 2                    Violation of Section 20(a) of The Exchange Act
 3                          Against The Individual Defendants
 4         71.    Plaintiff repeats and realleges each and every allegation contained in
 5   the foregoing paragraphs as if fully set forth herein.
 6         72.    During the Class Period, the Individual Defendants participated in the
 7
     operation and management of the Company, and conducted and participated,
 8
     directly and indirectly, in the conduct of the Company’s business affairs. Because
 9
     of their senior positions, they knew the adverse non-public information regarding
10
     the Company’s business practices.
11
           73.    As officers and/or directors of a publicly owned company, the
12
     Individual Defendants had a duty to disseminate accurate and truthful information
13
14   with respect to the Company’s financial condition and results of operations, and to

15   correct promptly any public statements issued by the Company which had become
16   materially false or misleading.
17         74.    Because of their positions of control and authority as senior officers,
18   the Individual Defendants were able to, and did, control the contents of the various
19   reports, press releases and public filings which the Company disseminated in the
20   marketplace during the Class Period. Throughout the Class Period, the Individual
21   Defendants exercised their power and authority to cause the Company to engage in
22   the wrongful acts complained of herein. The Individual Defendants therefore, were
23   “controlling persons” of the Company within the meaning of Section 20(a) of the
24
     Exchange Act. In this capacity, they participated in the unlawful conduct alleged
25
     which artificially inflated the market price of the Company’s securities.
26
27
28                              – 27 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
               Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 28 of 29




 1         75.     Each of the Individual Defendants, therefore, acted as a controlling
 2   person of the Company. By reason of their senior management positions and/or
 3   being directors of the Company, each of the Individual Defendants had the power
 4   to direct the actions of, and exercised the same to cause, the Company to engage in
 5   the unlawful acts and conduct complained of herein. Each of the Individual
 6   Defendants exercised control over the general operations of the Company and
 7
     possessed the power to control the specific activities which comprise the primary
 8
     violations about which Plaintiff and the other members of the Class complain.
 9
           76.     By reason of the above conduct, the Individual Defendants are liable
10
     pursuant to Section 20(a) of the Exchange Act for the violations committed by the
11
     Company.
12
                                  PRAYER FOR RELIEF
13
14         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

15         A.      Determining that the instant action may be maintained as a class action
16   under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as
17   the Class representative;
18         B.      Requiring Defendants to pay damages sustained by Plaintiff and the
19   Class by reason of the acts and transactions alleged herein;
20         C.      Awarding Plaintiff and the other members of the Class prejudgment
21   and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
22   and other costs; and
23         D.      Awarding such other and further relief as this Court may deem just and
24
     proper.
25
                             DEMAND FOR TRIAL BY JURY
26
           Plaintiff hereby demands a trial by jury.
27
28                              – 28 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
            Case 1:21-cv-07296-JPO Document 1 Filed 03/16/21 Page 29 of 29




 1
 2   Dated: March 16, 2021              Respectfully submitted,
 3
                                        THE ROSEN LAW FIRM, P.A.
 4                                      /s/Laurence M. Rosen
 5                                      Laurence M. Rosen, Esq. (SBN 219683)
                                        355 S. Grand Avenue, Suite 2450
 6                                      Los Angeles, CA 90071
 7                                      Telephone: (213) 785-2610
                                        Facsimile: (213) 226-4684
 8
                                        Email: lrosen@rosenlegal.com
 9
10                                      Counsel for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                              – 29 –
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
